In addition to the passing by the defendant of what appeared to be two white envelopes, this case involves the observation by an experienced police officer of three suspicious transactions in a location known for drug trafficking in which there was an exchange of currency (see, People v McRay, 51 NY2d 594; People v Luccioni, 120 AD2d 617; People v Balas, 104 AD2d 1039; People v Bittner, 97 AD2d 33). We are satisfied that under the totality of the circumstances, there was sufficient information to lead a reasonable person who possessed the same expertise as the officer to conclude that a crime was being committed and, therefore, that probable cause to arrest existed. Thompson, J. P., Weinstein, Rubin and Spatt, JJ., concur.